92 S.E.2d 761 (1956)
244 N.C. 216
Aubrey J. VEASEY and wife, Louise S. Veasey (original parties plaintiff) and Charles E. Hartman and wife, Gertrude Joyce Hartman (additional parties plaintiff),
v.
W. L. KING.
No. 674.
Supreme Court of North Carolina.
May 23, 1956.
*762 Harvey Harward, Bryant, Lipton, Strayhorn & Bryant, per Victor S. Bryant, Durham, for defendant, appellant.
Haywood & Denny, by Emery B. Denny, Jr., Egbert L. Haywood, Durham, for plaintiffs, appellees.
PER CURIAM.
The additional plaintiffs, Charles E. Hartman and wife, Gertrude Joyce Hartman, having purchased the locus in quo subsequent to the institution of the suit for permanent damages are entitled, if they can, to repel the assault on their title made by the defendant's claim of ownership and right to possession in himself. They are, therefore, at least proper parties to the action. It is true the right to recover permanent damages does not pass upon sale of the damaged property. Although the additional parties cannot participate in any award of permanent damages, yet they are entitled to participate in the defense of the title and right to possession of the property which they have purchased.
The judge, in his discretion, is authorized to enlarge the time for filing complaint and the exercise of his discretion is not subject to review. Early v. Eley, 243 N.C. 695, 91 S.E.2d 919. The judgment of the Superior Court overruling the demurrer is
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.